NO. 12-14-00329-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN RE: TARRANT REGIONAL WATER                             §
DISTRICT, A WATER CONTROL AND
IMPROVEMENT DISTRICT,                                     §    ORIGINAL PROCEEDING
RELATOR
                                                          §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Tarrant Regional Water District filed this original mandamus proceeding complaining of
the trial court’s October 17, 2014 order declining to appoint special commissioners in the
underlying condemnation proceeding. On February 11, 2015, this Court conditionally granted
Tarrant’s petition and directed Respondent to vacate his October 17, 2014 order and issue an
order appointing three special commissioners. Respondent has now complied with this Court’s
opinion and order, rendering this proceeding moot. Accordingly, we dismiss Tarrant’s petition
for writ of mandamus as moot.
Opinion delivered February 27, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                 COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                         JUDGMENT

                                       FEBRUARY 27, 2015


                                       NO. 12-14-00329-CV


                   TARRANT REGIONAL WATER DISTRICT,
               A WATER CONTROL AND IMPROVEMENT DISTRICT,
                                  Relator
                                    V.
                          HON. JOE D. CLAYTON,
                                Respondent


                                Appeal from the 3rd District Court
                    of Henderson County, Texas (Tr.Ct.No. 2014C-0144)

       ON THIS DAY came to be heard the petition for writ of mandamus filed by TARRANT
REGIONAL WATER DISTRICT, A WATER CONTROL AND IMPROVEMENT
DISTRICT; who is the relator in Cause No. 2014C-0144, pending on the docket of the 3rd
Judicial District Court of Henderson County, Texas. Said petition for writ of mandamus having
been filed herein on November 10, 2014, and the same having been duly considered, because it
is the opinion of this Court that this original proceeding should be dismissed as moot, it is
therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of
mandamus be, and the same is, hereby dismissed as moot.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.